                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

DEMETRIA KALODIMOS,                             )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )    Case No. 3:18-cv-01321
                                                )
MEREDITH CORPORATION,                           )    District Judge William L. Campbell, Jr.
                                                )    Magistrate Judge Joe Brown
        Defendant.                              )
                                                )    JURY DEMAND




                              PLAINTIFF’S MOTION FOR
                        VOLUNTARY DISMISSAL WITH PREJUDICE


        Plaintiff hereby gives notice that she has dismissed her claims, with prejudice. She

accordingly moves the Court to enter the attached Order dismissing her claims with prejudice

and retaining jurisdiction over this matter. Undersigned counsel has consulted with counsel for

Defendant and there is no objection to the relief sought in this motion. This dismissal shall not

give either side a right to costs or fees.

 Dated: January 2, 2020                       Respectfully submitted,


                                              /s/ Kenneth S. Byrd
                                              Kenneth S. Byrd

                                              Mark P. Chalos (BPR # 19328)
                                              Kenneth S. Byrd (BPR # 023541)
                                              LIEFF, CABRASER, HEIMANN & BERNSTEIN, LLP
                                              222 Second Avenue South, Suite 1640
                                              Nashville, TN 37201
                                              Telephone: (615) 313-9000
                                              Facsimile: (615) 355-9592
                                              kbyrd@lchb.com
                                              mchalos@lchb.com




     Case 3:18-cv-01321 Document 28 Filed 01/02/20 Page 1 of 3 PageID #: 185
                                      Kelly M. Dermody (pro hac vice)
                                      Michelle A. Lamy (pro hac vice)
                                      Lieff, Cabraser, Heimann & Bernstein, LLP
                                      275 Battery Street, 29th Floor
                                      San Francisco, CA 94111
                                      Telephone:     (415) 956-1000
                                      Facsimile:     (415) 956-1008
                                      kdermody@lchb.com
                                      mlamy@lchb.com

                                      John T. Spragens (BPR # 031445)
                                      Spragens Law PLC
                                      1200 16th Ave. S.
                                      Nashville, TN 37212
                                      Telephone: (615) 983-8900
                                      Facsimile: (615) 682-8533
                                      john@spragenslaw.com

                                      Attorneys for Plaintiff Demetria Kalodimos




4824-8776-6446.9
                                     -2-
     Case 3:18-cv-01321 Document 28 Filed 01/02/20 Page 2 of 3 PageID #: 186
                                     CERTIFICATE OF SERVICE

         I, Kenneth S. Byrd, hereby certify that I caused a copy of the foregoing Plaintiff’s Motion

for Voluntary Dismissal with Prejudice to be filed electronically via the Court’s electronic filing

system on January 2, 2020, and to be served on:

         Heath H. Edwards
         Robert Earl Boston
         Stanley E. Graham
         Waller, Lansden, Dortch & Davis, LLP
         Nashville City Center
         511 Union Street, Suite 2700
         Nashville, TN 37219

         Those attorneys who are registered with the Court’s electronic filing system may access

these filings through the Court’s system, and notice of these filings will be sent to these parties

by operation of the Court’s electronic filing system.

Dated: January 2, 2020
                                                 s/ Kenneth S. Byrd
                                                 Kenneth S. Byrd




4824-8776-6446.9
                                     -3-
     Case 3:18-cv-01321 Document 28 Filed 01/02/20 Page 3 of 3 PageID #: 187
